8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/879,582 filed on 05/20/2020. 
Claims 1 – 18 are pending and ready for examination.


Priority
This application is a continuation application of PCT Patent Application No. PCT/CN2017/112185 filed on 11/21/2017.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/21/2020, 11/11/2020 and 07/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (Baek hereinafter referred to Baek) (US 2018/0317157 A1) in view of Griot et al. (Griot hereinafter referred to Griot) (US 2018/0270840 A1).

Regarding claim 1, Baek teaches an information transmission method (Title, Method and apparatus for registration type addition for service negotiation), comprising: 
 of a terminal device (Fig.14 and [0201], a method by the PCF 1415 for acquiring UE location. Here, PCF is a network device) from an access and mobility management function (AMF) (Fig.14 and [0201], The PCF 1415 requests event monitoring for the location of the terminal 1410 from the AMF 1412; The AMF 1412 identifies the location of the terminal 1410 based on the event monitoring request and transfers a report to the PCF 14151. Therefore, the network device obtains location/ position information of a terminal device from an AMP), wherein the position information comprises at least one of: a presence reporting area (PRA) defined in the 3rd Generation Partnership Project (3GPP), at least one tracking area identity (TAI) ([0201], identifies the location of the terminal 1410 based on the event monitoring request and corresponding accuracy (whether the level is a cell level, base station level, or TAI level). Therefore, position information comprises at least one TAI), at least one registration area identity (RAI), or geographical position information from global positioning system (GPS) positioning (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).
Baek does not specifically teach
determining, by the network device, a target policy corresponding to the terminal device according to the position information of the terminal device; and 
sending, by the network device, the target policy to the terminal device. 
However, Griot teaches (Title, Policy communication via control plane signaling) 
 of a terminal device ([0014], identifying a location of the UE);
determining, by the network device, a target policy corresponding to the terminal device ([0019], policy information associated with the UE; Fig.4 and [0136], PCF 225-b identifies which policies or policy information to provide to the UE 115-c. Here, PCF is a network device and policy information is a target policy corresponding to the UE/ terminal device) according to the position information of the terminal device ([0014], identifying the policy provisioning trigger is based at least in part on identifying the location; [0136], The determination of the PCF 225-b is based on a location of the UE 115-c); and 
sending, by the network device, the target policy to the terminal device ([0019], a policy provisioning trigger indicating that a user equipment (UE) is to receive policy information associated with the UE from a core network; [0137], The PCF 225-b, generates a policy information message 445 based on the identified policy information to provide the UE 115-c. Therefore, PCF/ network device sends the target policy to the terminal device). 
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek as mentioned above and further incorporate the teaching of Griot to add information of a policy corresponding to a terminal device. The motivation for doing so would have been to provide a method of policy communication in which core network 130 / PCF 225 communicates policies to UEs to improve quality of communication links and to improve quality of service (Griot, [0002] and [0097]).

Regarding claim 7, Baek teaches a network device (Title, Method and apparatus for registration type addition for service negotiation. [0013], a communication method for a policy control function (PCF) device is provided. Here, PCF is a network device), comprising a processor, a memory, a transceiver, and one or more programs stored in the memory that, when executed by the processor, cause the network device ([0218], a network entity, such as, a PCF includes a controller configured to control the overall operation of the network entity; transceiver includes a transmitter and a receiver, and transmits and receives signals with other network entities; the controller is electrically connected to the transceiver) to:
obtain position information of a terminal device (Fig.14 and [0201], a method by the PCF 1415 for acquiring UE location) from an access and mobility management function (AMF) (Fig.14 and [0201], The PCF 1415 requests event monitoring for the location of the terminal 1410 from the AMF 1412; The AMF 1412 identifies the location of the terminal 1410 based on the event monitoring request and transfers a report to the PCF 14151. Therefore, the network device obtains location/ position information of a terminal device from an AMP), wherein the position information comprises at least one of: a presence reporting area (PRA) defined in the 3rd Generation Partnership Project (3GPP), at least one tracking area identity (TAI) ([0201], identifies the location of the terminal 1410 based on the event monitoring request and corresponding accuracy (whether the level is a cell level, base station level, or TAI level). Therefore, position information comprises at least one TAI), at least one registration area identity (RAI), or geographical position information from global positioning system (GPS) positioning (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).
Baek does not specifically teach
determine a target policy corresponding to the terminal device according to the position information of the terminal device; and 
send, via the transceiver, the target policy to the terminal device. 
However, Griot teaches (Title, Policy communication via control plane signaling) 
obtain position information of a terminal device ([0014], identifying a location of the UE);
determine a target policy corresponding to the terminal device ([0019], policy information associated with the UE; Fig.4 and [0136], PCF 225-b identifies which policies or policy information to provide to the UE 115-c. Here, policy information is a target policy corresponding to the UE/ terminal device) according to the position information of the terminal device ([0014], identifying the policy provisioning trigger is based at least in part on identifying the location; [0136], The determination of the PCF 225-b is based on a location of the UE 115-c); and 
send, via the transceiver (Fig.10 and [0187], Wireless device 1005 is a core network entity 225 as described in Fig.1; [0192], transmitter 1020 is collocated with a receiver 1010 in a transceiver module. Therefore, PCF 225 includes a transceiver), the target policy to the terminal device (Fig.10 and [0193], Transmitter 1020 transmits a first message including the identified policy information to the UE; [0019], a policy provisioning trigger indicating that a user equipment (UE) is to receive policy information associated with the UE from a core network; [0137], The PCF 225-b, generates a policy information message 445 based on the identified policy information to provide the UE 115-c. Therefore, PCF/ network device sends the target policy to the terminal device). 
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek as mentioned above and further incorporate the teaching of Griot to add information of a policy corresponding to a terminal device. The motivation for doing so would have been to provide a method of policy communication in which core network 130 / PCF 225 communicates policies to UEs to improve quality of communication links and to improve quality of service (Griot, [0002] and [0097]).

Regarding claim 13, Baek teaches a network device (Title, Method and apparatus for registration type addition for service negotiation. [0013], a communication method for a policy control function (PCF) device is provided. Here, PCF is a network device), the network device to perform a plurality of operations including: 
obtaining position information of a terminal device (Fig.14 and [0201], a method by the PCF 1415 for acquiring UE location) from an access and mobility management function (AMF) (Fig.14 and [0201], The PCF 1415 requests event monitoring for the location of the terminal 1410 from the AMF 1412; The AMF 1412 identifies the location of the terminal 1410 based on the event monitoring request and transfers a report to the PCF 14151. Therefore, the network device obtains location/ position information of a terminal device from an AMP), wherein the position information comprises at least one of: a presence reporting area (PRA) defined in the 3rd Generation Partnership Project (3GPP), at least one tracking area identity (TAI) ([0201], identifies the location of the terminal 1410 based on the event monitoring request and corresponding accuracy (whether the level is a cell level, base station level, or TAI level). Therefore, position information comprises at least one TAI), at least one registration area identity (RAI), or geographical position information from global positioning system (GPS) positioning (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).
Baek does not specifically teach
a non-transitory computer readable storage medium having stored thereon computer instructions that, when executed by a network device, causes the network device to perform a plurality of operations including:
determining a target policy corresponding to the terminal device according to the position information of the terminal device; and 
sending the target policy to the terminal device. 
However, Griot teaches (Title, Policy communication via control plane signaling) a non-transitory computer readable storage medium having stored thereon computer instructions that, when executed by a network device, causes the network device to perform a plurality of operations (Fig.13 and [0206], Device 1305 includes components of 225 as described with reference to FIG. 1. Therefore, device 1305 is a PCF 225; i.e. a network device. [0207], Processor 1320 is configured to execute computer-readable instructions stored in a memory to perform various functions. Therefore, the network device 225 executes computer instructions stored in a non-transitory computer readable storage medium to perform a plurality of operations) including:
obtaining, position information of a terminal device ([0014], identifying a location of the UE);
determining a target policy corresponding to the terminal device ([0019], policy information associated with the UE; Fig.4 and [0136], PCF 225-b identifies which policies or policy information to provide to the UE 115-c. Here, policy information is a target policy corresponding to the UE/ terminal device) according to the position information of the terminal device ([0014], identifying the policy provisioning trigger is based at least in part on identifying the location; [0136], The determination of the PCF 225-b is based on a location of the UE 115-c); and 
sending the target policy to the terminal device ([0019], a policy provisioning trigger indicating that a user equipment (UE) is to receive policy information associated with the UE from a core network; [0137], The PCF 225-b, generates a policy information message 445 based on the identified policy information to provide the UE 115-c. Therefore, PCF sends the target policy to the terminal device). 
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek as mentioned above and further incorporate the teaching of Griot to add information of a policy corresponding to a terminal device. The motivation for doing so would have been Griot, [0002] and [0097]).

Regarding claims 2, 8 and 14, combination of Baek and Griot teaches all the features with respect to claims 1, 7 and 13, respectively as outlined above.
Baek does not specifically teach
wherein the target policy comprises a wireless local area network selection policy (WLANSP) and/or a user equipment route selection policy (URSP).
However, Griot teaches
wherein the target policy comprises a wireless local area network selection policy (WLANSP) and/or (Due to alternative language “or” in the claim, examiner addresses one limitation only) a user equipment route selection policy (URSP) ([0098], policy information includes an access network discovery and selection policy, route selection policies, an SSC mode selection policy, a network slice selection policy, …. The route selection policies are used by the UE 115-a to determine how to route outgoing traffic. Since, the route selection policies are used by the UE; therefore, the route selection policies included in policy information is a URSP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Baek and Griot as mentioned in claims 1, 7 and 13 and further incorporate the teaching of Griot. The motivation for doing so would have been to provide a method of policy Griot, [0002] and [0097]).

Regarding claims 3, 9 and 15, combination of Baek and Griot teaches all the features with respect to claims 2, 8 and 14, respectively as outlined above.
Baek does not specifically teach
wherein the target policy comprises at least one rule in the WLANSP and/or at least one rule in the URSP.
However, Griot teaches
wherein the target policy comprises at least one rule in the WLANSP and/or (Due to alternative language “or” in the claim, examiner addresses one limitation only) at least one rule in the URSP ([0098], The route selection policies is used by the UE 115-a to determine how to route outgoing traffic. Therefore, the URSP comprises at least one rule of routing outgoing traffic).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Baek and Griot as mentioned in claims 2, 8 and 14 and further incorporate the teaching of Griot. The motivation for doing so would have been to provide a method of policy communication in which core network 130/ PCF 225 communicates policies to UEs to improve quality of communication links and to improve quality of service (Griot, [0002] and [0097]).

Regarding claims 4, 10 and 16, combination of Baek and Griot teaches all the features with respect to claims 1, 7 and 13, respectively as outlined above.
Baek further teaches
wherein the network device is a policy control function (PCF) entity ([0013], a communication method for a policy control function (PCF) device is provided. As mentioned above, PCF is a network device). 

Regarding claims 5, 11 and 17, combination of Baek and Griot teaches all the features with respect to claims 1, 7 and 13, respectively as outlined above.
Baek does not specifically teach
if the position information of the terminal device changes, determining, by the network device, an updated target policy according to changed position information of the terminal device, and sending the updated target policy to the terminal device.
However, Griot teaches
if the position information of the terminal device changes, determining, by the network device, an updated target policy according to changed position information of the terminal device ([0025], identifying a change in a location of the UE, wherein identifying the policy provisioning trigger is based at least in part on the change in the location; Fig.4 and [0118], as the UE 115-c moves throughout a coverage area of the wireless network, certain policies need to be updated. [0132], PCF 225-b, identifies a policy provisioning trigger that includes a change in a location of the UE 115-c. Therefore, an updated target policy is determined by the network device according to changed position information of the terminal device), and [0137], The PCF 225-b generates a policy information message 445 based on the identified policy information to provide the UE 115-c.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Baek and Griot as mentioned in claims 1, 7 and 13 and further incorporate the teaching of Griot. The motivation for doing so would have been to provide a method of policy communication in which core network 130/ PCF 225 communicates policies to UEs to improve quality of communication links and to improve quality of service (Griot, [0002] and [0097]).

Regarding claims 6, 12 and 18, combination of Baek and Griot teaches all the features with respect to claims 1, 7 and 13, respectively as outlined above.
Baek does not specifically teach
wherein the target policy is used to indicate a parameter used by the terminal device to select a network or establish a protocol data unit (PDU) session.
However, Griot teaches
wherein the target policy is used to indicate a parameter used by the terminal device to select a network or (Due to alternative language “or” in the claim, examiner addresses one limitation only) establish a protocol data unit (PDU) session ([0098], The route selection policies are used by the UE 115-a to determine how to route outgoing traffic. Traffic can be routed to an established PDU session, can be offloaded to non-3GPP access outside a PDU session, or can trigger the establishment of a new PDU session. Therefore, the target policy is used to establish a PDU session).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Baek and Griot as mentioned in claims 1, 7 and 13 and further incorporate the teaching of Griot. The motivation for doing so would have been to provide a method of policy communication in which core network 130/ PCF 225 communicates policies to UEs to improve quality of communication links and to improve quality of service (Griot, [0002] and [0097]).


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
RYU et al. (Pub. No. US 2019/0373441 A1) – “Method for updating UE configuration in wireless communication system and apparatus for same” discloses a method for updating a configuration of a user equipment (UE) by an access and mobility management function (AMF) in a wireless communication system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474